DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022 was filed after the mailing date of the Notice of Allowance on 05/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Susan Moss May 3rd 2020. 

Please amend the claims 03/09/2022 filed as follows:
Only claim 21 is amended as follows:
1. – 9. (Canceled)
10. 	(Previously Presented) A method comprising: 
receiving, at a payment processing system (PPS) and from a mobile device of a user:
(i) a request for a physical payment card, wherein the physical payment card is to be associated with a user account at the PPS; and 
(ii) first state data indicating a first state, at or approximately at a time the request is received, of at least one of the mobile device or an application executing on the mobile device;
storing, by the PPS, the first state data in association with a customer profile of the user;
receiving, at the PPS and from the mobile device: 
(i) identifier data electronically read from an identifier, wherein the identifier is located on one or more surfaces of a container used to deliver the physical payment card to the user, and wherein the identifier data is electronically read via a sensor associated with the mobile device; and 
(ii) second state data indicating a second state, at or approximately at a time the identifier data is read, of the at least one of the mobile device or the application;
determining, by the PPS, that the identifier data corresponds to an identifier associated with the customer profile of the user and, as an additional verification, that the second state data corresponds to the first state data stored in association with the customer profile; and
 causing, by the PPS, automatic activation of the physical payment card so that the physical payment card is usable in transactions by the user.

11. 	(Previously Presented) The method as claim 10 recites, wherein the identifier comprises at least one of an image, a barcode, a Quick Response (QR) code, a radio frequency identifier (RFID) tag, or a unique pattern of shapes.

12. - 13. (Canceled) 

14. 	(Previously Presented) The method as claim 10 recites, wherein at least one of:
the identifier data is received at the PPS via the application executing on the mobile device; and
the second state data is received at the PPS via the application executing on the mobile device.

15. 	(Previously Presented) The method as claim 10 recites, wherein at least one of the identifier data or the second state data is encrypted by the mobile device and the method further comprising decrypting, by the PPS, the at least one of the identifier data or the second state data.

16.	(Canceled) 

17. 	(Previously Presented) One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
receiving, at a payment processing system (PPS) and from a mobile device of a user:
(i) a request for a physical payment card, wherein the physical payment card is to be associated with a user account at the PPS; and 
(ii) first state data indicating a first state, at or approximately at a time the request is received, of at least one of the mobile device or an application executing on the mobile device;
storing, by the PPS, the first state data in association with a customer profile of the user;
receiving, at the PPS and from the mobile device: 
(i) identifier data electronically read from an identifier, wherein the identifier is located on one or more surfaces of a container  used to deliver the physical payment card, and wherein the identifier data is electronically read via a sensor associated with the mobile device;  and  
(ii) second state data indicating a second state, at or approximately at a time the identifier data is read, of the at least one of the mobile device or the application;
determining, by the PPS, that the identifier data corresponds to an identifier associated with the customer profile of the user and, as an additional verification, that the second state data corresponds to the first state data stored in association with the customer profile; and
 causing, by the PPS, automatic activation of the physical payment card so that the physical payment card is usable in transactions by the user.

18. - 19. (Canceled) 

20. 	(Previously Presented) The non-transitory computer-readable media as claim 17 recites, wherein the identifier comprises a representation of a signature submitted by the user. 

21. 	(Currently Amended) A system comprising:
one or more processors; 
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations comprising:
receiving, at a payment processing system (PPS) and from a mobile device of a user:
(i) a request for a physical payment card, wherein the physical payment card is to be associated with a user account at the PPS; and 
(ii) first state data indicating a first state, at or approximately at a time the request is received, of at least one of the mobile device or an application executing on the mobile device;
storing, by the PPS and in association with a customer profile of [[a]]the user, the first state data 
receiving, at the PPS and from the mobile device: 
(i) identifier data electronically read from an identifier, wherein the identifier is located on one or more surfaces of a container used to deliver [[a]]the physical payment card to the user, and wherein the identifier data is electronically read via a sensor associated with the mobile device; and 
(ii) second state data indicating a second state, at or approximately at a read 
determining, by the PPS, that the identifier data corresponds to an identifier associated with the customer profile of the user and, as an additional verification, that the second state data corresponds to the first state data stored in association with the customer profile; and
 causing, by the PPS, automatic activation of the physical payment card so that the physical payment card is usable in transactions by the user.

22. -24. (Canceled) 

25. 	(Previously Presented) The system as claim 21 recites, wherein causing the automatic activation of the physical payment card comprises, modifying, by the PPS, a status of the physical payment card in a data store maintained by the PPS to be in an active state.

26. 	(Canceled) 

27. 	(Previously Presented) The system as claim 21 recites, wherein a virtual card corresponding to the physical payment card is immediately useable in a virtual wallet associated with the mobile device.

28. 	(Previously Presented) The system as claim 21 recites, wherein the identifier comprises at least one of an image, a barcode, a Quick Response (QR) code, a radio frequency identifier (RFID) tag, or a unique pattern of shapes.

29. 	(Canceled) 

30. 	(Previously Presented) The system as claim 21 recites, the operations further comprising:
causing, by the PPS, the identifier to be printed on the one or more surfaces of the container.

31. 	(Previously Presented) The system as claim 21 recites, wherein the request comprises a first request and the operations further comprising:
receiving, by the PPS and from the mobile device, an image and a second request that the image be associated with the customer profile, 
wherein the identifier is based at least in part on the image.
	
32. 	(Previously Presented) The method as claim 14 recites, wherein the application comprises a payment application provided by the PPS.

33. - 34. (Canceled) 

35. 	(Previously Presented) The method as claim 10 recites, wherein at least one of the first state data or the second state data comprises one or more of a signal measurement, a signal type, an application configuration characteristic, an application version, an application programming interface (API) status, a handler status, an error log, a transaction log, a device profile, a device fingerprint, a timing parameter, a registration number associated with the mobile device, a wireless performance characteristic, a transmission measurement, a receiver measurement, an engineering tolerance, a radio frequency response, a quality of a communication link, one or more enabled communication ports, or a radiated performance characteristic.

36. 	(Canceled) 

37. 	(Previously Presented) The method as claim 10 recites, wherein the customer profile stores one or more of a transaction history of the user, one or more interactions of the user with the mobile device, device configuration, one or more encryption and decryption keys, one or more error logs, application configuration information, or location history.

38. 	(Previously Presented) The method as claim 10 recites, wherein the request comprises a first request, and wherein at least one of the PPS receiving the first state data or the PPS receiving the second state data is further responsive to a second request by the PPS received by the mobile device.

39. 	(Previously Presented) The method as claim 10 recites, further comprising:
receiving location data associated with a location of the mobile device at or approximately at a time of the identifier data is received; and 
determining, by the PPS, and as yet further verification, that the location data corresponds to a location history associated with the customer profile of the user.

40. (Previously Presented) The method as claim 10 recites, wherein determining that the second state data corresponds to the first state data comprises determining that a difference between the first state and the second state is within a threshold difference.

41. (Previously Presented) The method as claim 15 recites, wherein the at least one of identifier data or the second state data is encrypted via a bloom filter, wherein hash functions hash the at least one of the identifier data or the second state data to designated array positions of a bloom filter array to determine if a criterion is met. 

42. (Previously Presented) The method as claim 10 recites, wherein receiving the first state data and the second state data includes:
detecting available communication ports of the mobile device; 
selecting, by the PPS, a communication port from amongst the available communication ports for communicating with the mobile device;
establishing one or more communication channels between one or more components within the PPS and the mobile device through the communication port; and
obtaining, by each of the one or more components, at least one characteristic corresponding to the mobile device or the application executing on the mobile device.

Claim 10-11, 14-15, 17, 20-21, 25, 27-28, 30-32, 35, and 37-42 are allowed.

REASONS FOR ALLOWANCE1
The following is an examiner’s statement of reasons for allowance: 
101 Adopt in-part
Per Applicant arguments on §101 following the holdings of Comsokey, Examiner does not adopt Applicant’s rational. There is no improvement to computer technology, nor is there a rooted technological solution to a rooted technological problem. With respect to the newly added language, compared against claims 03/09/2022, Examiner submits these claims “as is” are integrated into a practical application following PTO standard as they do not monopolize the idea of card activation, which is an abstract idea. See Final Rejection 12/10/2021 at paras. 8-13.
103 Adopting in-part
Applicant comments on the identifier of Faaborg. Specifically, Applicant write: “the ‘image reading device’ scan the package identification code and sends it to a different device for analysis.” Rm. at 18. Applicant additionally points to Faaborg 0022, 0024.
The most relevant of Faaborg’s paragraph is 0024 which discloses a device ID:
Analyzing a package identification code may include Verifying the origin of the package, verifying the destination of the package, extracting a user identifier, extracting a user device identifier, determining what type of recipient authentication is required, determining a portal for which access is requested, or the like.
Id. at 0024 (emphasis added).
Examiner adopts Applicant rational in-part (not in-whole) since Faaborg, as a whole, does not use the user device identifier to authenticate the same device that performs the request for the physical card, as recited in the newly added language for claims 03/09/3022.
Other arguments are not persuasive as it is piece meal analysis. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 Remarks 03/09/2022 are herein referred to at “Rm.”